Proceeding pursuant to CPLR article 78 to review a determination of the respondent Waterfront Commission of New York Harbor, dated October 14,1977, which, after a hearing, revoked petitioner’s registration as a longshoreman. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination was supported by substantial evidence and the penalty of revocation is not shocking to one’s conscience (see Matter of Pell v Board of Educ., 34 NY2d 222). We have considered petitioner’s remaining argument and find no merit in it. Titone, J. P., Rabin, Gulotta and Cohalan, JJ., concur.